DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 14-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu [US 2014/0360514].
Regarding claim 1, Zhu discloses a liquid storage tank of an electronic vapor provision device, comprising: one or more boundary walls (fig. 4; walls of 400 and 500) defining an interior volume (400, 500) of the liquid storage tank (fig. 1; 2) in which liquid (fig. 6; 1000) can be stored, the interior volume (400, 500) configured to be filled with source liquid (1000) to be vaporized in the electronic vapor provision device (fig. 1); and one or more baffles (fig. 4; 205 or 405), the or each baffle (205) protruding from an inner surface (fig. 4; inner surface of 201) of the one or more boundary walls (walls of 400 and 500) into the interior volume (400, 500) to impede a flow (205 slows a flow from 400 to 500) of the source liquid (1000) between portions (400 is the upper portion, 500 is the lower portion) of the interior volume (400, 500) between which the one or more baffles (205) are located.

Regarding claim 2, Zhu discloses wherein the or each baffle (205) is shaped such that a largest profile (horizontal dimensions of 205) of the (205) or each baffle lies in a plane (horizontal) non-parallel to a direction (vertical) of the flow of the source liquid (1000) between selected portions (upper and lower portions) of the interior volume (400, 500).

Regarding claim 3, Zhu discloses wherein the selected portions (upper and lower portions) of the interior volume (400, 500) are spaced along a longest dimension (vertical) of the liquid storage tank (2). 

Regarding claim 4, Zhu discloses wherein the or each baffle (205) is shaped such that the largest profile (horizontal dimensions of 205) is orthogonal to the direction of the flow (vertical direction) of the source liquid (1000) between the selected portions (upper and lower portions) of the interior volume (400, 500).

Regarding claim 5, Zhu discloses wherein the or each baffle (205) is shaped to present a flat surface (horizontal) to the source liquid (1000) flowing between the portions of the interior volume (400, 500).

Regarding claim 6, Zhu discloses wherein the or each baffle (205) is shaped to present a concave or recessed surface (fig. 4; bottom surface of 205 that contains 206) to the source liquid (1000) flowing between the portions (upper and lower portions) of the interior volume (400, 500).

Regarding claim 7, Zhu discloses wherein the concave or recessed surface (bottom surface of 205 that contains 206) faces towards a location (fig. 4; bottom surface faces towards 304 and 305 area) at which the source liquid (1000) is extracted from the liquid storage tank (2) for vaporization.

Regarding claim 8, Zhu discloses wherein the or each baffle (205) is shaped to present to the source liquid (1000) flowing between the portions of the interior volume (400, 500) a first surface (fig. 4; horizontal top surface) and a second surface (fig. 4; surfaces of 206) opposite to the first surface (horizontal top surface) which is differently shaped from the first surface (horizontal top surface).

Regarding claim 14, Zhu discloses comprising at least two differently shaped baffles (fig. 4; 205 and 405; 405 is also configured to slow the flow of 1000 within 500, therefore 405 is a baffle).

Regarding claim 15, Zhu discloses wherein the one or more boundary walls (walls of 400 and 500) comprise an outer boundary wall (fig. 4; interior wall of 201) and an inner boundary wall (fig. 4; outer wall of 402) that therebetween define an annular interior volume (400, 500).

Regarding claim 16, Zhu discloses a vapor generating component for an electronic vapor provision system comprising the liquid storage tank (2) according to claim 1 and an atomizer assembly (305, 304) configured to extract, receive and vaporize the source liquid (1000) from the liquid storage tank (2).

Regarding claim 17, Zhu discloses wherein the atomizer assembly comprises a heating element (305) and a wick component (304) to deliver the source liquid (1000) from the liquid storage tank (2) to the heating element (305) for vaporization, wherein the electrical heating element (305) and the wick component (304) are one of separate entities or the same entity.

Regarding claim 18, Zhu discloses an electronic vapor provision system comprising a liquid storage tank, the liquid storage tank comprising: one or more boundary walls (fig. 4; walls of 400 and 500) defining an interior volume (400, 500) of the liquid storage tank (fig. 1; 2) in which liquid (fig. 6; 1000) can be stored, the interior volume (400, 500) configured to be filled with source liquid (1000) to be vaporized in the electronic vapor provision device (fig. 1); and one or more baffles (fig. 4; 205 or 405), the or each baffle (205) protruding from an inner surface (fig. 4; inner surface of 201) of the one or more boundary walls (walls of 400 and 500) into the interior volume (400, 500) to impede a flow (205 slows a flow from 400 to 500) of the source liquid (1000) between portions (400 is the upper portion, 500 is the lower portion) of the interior volume (400, 500) between which the one or more baffles (205) are located.

Regarding claim 21, Zhu discloses further comprising one or more apertures (fig. 4; opening of 204 and 310) in the boundary walls (walls of 400 and 500) through which source liquid (1000) is delivered to a heating element (305), and wherein the one or more baffles (205, or 405) are located such that they are able to at least temporarily corral source liquid (1000) around the one or more apertures (opening of 204 and 310).

Regarding claim 22, Zhu discloses further comprising one or more apertures (fig. 4; opening of 204 and 310) in the boundary walls (walls of 400 and 500) through which source liquid (1000) is delivered to a heating element (305), and wherein the one or more baffles (205, or 405) are located such that they are able to at least temporarily corral source liquid (1000) around the one or more apertures (opening of 204 and 310).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu [US 2014/0360514] in view of Li et al. [U.S. 2015/0282529].
Regarding claims 9 and 10, Zhu discloses all of the claim limitations except wherein one of the first surface or the second surface is sloped to protrude further from the inner surface closer to the other of the first surface or the second surface [claim 9], wherein the sloped surface faces away from a location at which the source liquid is extracted from the liquid storage tank for vaporization [claim 10].
Regarding claims 9 and 10, Li teaches one of the first surface (see mark-up below from fig. 2; A) or the second surface is sloped to protrude further from the inner surface (fig. 2; vertical inner surface of 11a) closer to the other of the first surface or the second surface (mark-up; B); the sloped surface (sloped surface of A) faces away from a location (fig. 2; area below 112a) at which the source liquid (tobacco liquid) is extracted (tobacco oil is extracted in the area of 12a) from the liquid storage tank (16a inside of 11a) for vaporization.

    PNG
    media_image1.png
    348
    370
    media_image1.png
    Greyscale
Mark-Up
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate one of the first surface or the second surface is sloped to protrude further from the inner surface closer to the other of the first surface or the second surface; and the sloped surface faces away from a location at which the source liquid is extracted from the liquid storage tank for vaporization as suggested by Li for the benefit of improving the flow of aerosol to be vaporized in order to provide an exceptional smoking experience.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu [US 2014/0360514].
Regarding claim 11, Zhu discloses one or more baffles (205) occupy a cross-sectional area (cross section of 205) which is in a range of a portion of a cross-sectional area (cross section of 400, 500) of the interior volume (400, 500) of the liquid storage tank (2) at a location of the one or more baffles (205).
Zhu does not disclose a range of 25% to 75%.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a range of 25% to 75% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit of providing improved delivery of aerosol to a user for a favorable smoking experience.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu [US 2014/0360514] in view of Alarcon et al. [U.S. 2018/0020730].
Regarding claims 12 and 13, Zhu discloses all of the claim limitations except wherein the two or more baffles are located at a same distance along a dimension of the liquid storage tank [claim 12]; wherein the one or more baffles are arranged in at least two groups of two or more, the baffles in each group being located at a same distance along the dimension of the liquid storage tank [claim 13].
Regarding claims 12 and 13, Alarcon teaches the two or more baffles (see mark-up #2 below from fig. 4b, A, sections A act as baffles because it slows the liquid flow to 174) are located at a same distance along a dimension (fig. 2c; length dimension of 100) of the liquid storage tank (fig. 2c; 148 to 174); wherein the one or more baffles (A) are arranged in at least two groups (mark-up #2; A, B) of two or more, the baffles (A, B) in each group being located at a same distance along the dimension (length dimension) of the liquid storage tank (148 to 174).

    PNG
    media_image2.png
    423
    451
    media_image2.png
    Greyscale
		Mark-up #2
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two or more baffles are located at a same distance along a dimension of the liquid storage tank; and the one or more baffles are arranged in at least two groups of two or more, the baffles in each group being located at a same distance along the dimension of the liquid storage tank as suggested by Alarcon for the benefit of improving protection of internal electronics by slowing a flow of liquid to a wick in order to prevent over saturation that can lead to leakage into the electrical circuits.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [U.S. 2015/0282529].
Regarding claim 19, Li discloses a liquid storage tank for an electronic vapor provision system comprising: one or more walls (fig. 2; vertical walls of 11a) defining a storage volume (15a) for holding source liquid (tobacco liquid of 16a); and one or more protruding elements (17a, 111a) each extending from an inner surface (interior surfaces of vertical walls of 11a) of a wall (vertical wall of 11a) into the storage volume (15a) such that a bore (fig. 2; inner circumference of 15a) of the liquid storage tank (11a) at a level of the one or more protruding elements (17a, 111a) is reduced by at by a percentage by a presence of the one or more protruding elements (17a, 111a) so as to inhibit a flow of the source liquid (tobacco liquid) along the bore (inner circumference of 15a).
Li does not explicitly disclose the bore being reduced by at least 50%.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the bore being reduced by at least 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit of improving the user’s smoking experience by allowing the tobacco liquid to be vaporized at a constant pace in order to prevent a short life cycle of a cartridge or refill.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [U.S. 2014/0334803].
Regarding claim 20, Li discloses an electronic vapor provision system or a component therefore comprising a liquid storage tank (4; see Par [0018] last sentence, suggest that 4 and 21 is the tobacco oil tank), the liquid storage tank (4) comprising: one or more walls (fig. 1; inside surfaces that holds tobacco oil) defining an storage volume (fig. 2; 24, area below 23) for holding source liquid (tobacco oil); and one or more protruding elements (fig. 2; 23) each extending from an inner surface (fig. 2; surface of 4) of a wall (4) into the storage volume (24, area below 23) such that a bore (fig. 2; hollow interior space of 4) of the liquid storage tank (4) at a level (area of 23) of the one or more protruding elements (23) is reduced by a percentage by the presence of the one or more protruding elements (23) so as to inhibit a flow (fig. 2; 231 would slow the flow of tobacco oil that resides in 24 based on the small circumference) of the source liquid (tobacco oil) along the bore (hollow interior space of 4).
	Li does not explicitly disclose the bore being reduced by at least 50%.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the bore being reduced by at least 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit of improving the user’s smoking experience by allowing the tobacco liquid to be vaporized at a constant pace in order to prevent a short life cycle of a cartridge or refill.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [U.S. 2015/0282529] in view of Zhu [US 2014/0360514].
Li discloses all of the claim limitations except further comprising one or more apertures in the boundary walls through which source liquid is delivered to a heating element, and wherein the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures.
However Zhu teaches one or more apertures (fig. 4; opening of 204 and 310) in the boundary walls (walls of 400 and 500) through which source liquid (1000) is delivered to a heating element (305), and wherein the one or more protruding elements (205, or 405) are located such that they are able to at least temporarily corral source liquid (1000) around the one or more apertures (opening of 204 and 310).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate one or more apertures in the boundary walls through which source liquid is delivered to a heating element, and wherein the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures as suggested by Zhu for the benefit of improving the vaporization process for user to enhance the smoking experience for an user.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [U.S. 2014/0334803] in view of Zhu [US 2014/0360514].
Li discloses all of the claim limitations except further comprising one or more apertures in the boundary walls through which source liquid is delivered to a heating element, and wherein the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures.
However Zhu teaches one or more apertures (fig. 4; opening of 204 and 310) in the boundary walls (walls of 400 and 500) through which source liquid (1000) is delivered to a heating element (305), and wherein the one or more protruding elements (205, or 405) are located such that they are able to at least temporarily corral source liquid (1000) around the one or more apertures (opening of 204 and 310).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate one or more apertures in the boundary walls through which source liquid is delivered to a heating element, and wherein the one or more protruding elements are located such that they are able to at least temporarily corral source liquid around the one or more apertures as suggested by Zhu for the benefit of improving the vaporization process for user to enhance the smoking experience for an user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments regarding claims 20 and 19 filed 05/09/2022 have been fully considered but they are not persuasive. With regards to claim 20, attorney stated, “Liquid in Li leaves the storage tank via the holes 231 and is immediately absorbed by the ends of the wick or porous body 34, as can be appreciated from Fig. 2. The ring 23 therefore acts to slowly deliver a flow of liquid to the wick, and hence through the apertures through which the wick extends, to reach the heating element wrapped around the wick. Liquid is therefore not held in any way around the apertures by the action of the ring 23; rather it is continually delivered out through the apertures by virtue of being fed to the wick by the holes 231 in the ring 23.” 
Regarding claim 19, attorney continued to claim, “As with Li, liquid is not held in any way around these apertures by the action of the plate 11a and the pricking pins 17a; rather it is continually delivered out through the apertures by virtue of being fed to the wick by the holes made by the pricking pins 17a. The liquid flow is not interrupted in any way; rather it is intended to be constant at a required rate in order to enable vapor generation by the heating element. Moreover, there is no reason in Li ‘529 why any such holding of liquid might be appropriate as the holes made by the pins 17a are at the base of the tank so liquid will continually be delivered for vaporization under the action of gravity.”
The examiner respectfully disagrees with the attorney once again. There isn’t any disclosure in Li that suggest that the liquid held inside of 24 gets immediately absorbed and vaporized constantly once it goes through 23 as claimed by the attorney. In fact, if this statement made by the attorney was true, how could this happen in an off state? Or when an user is not operating the heater or inhaling? In each of those situations the atomizing device 100 is not operating, so the tobacco liquid continues to move from 24 to the area underneath 23, even after the porous body 34 is completely soaked. Since area under 23 is configured to store and hold the liquid from 24 once the porous body 34 is completely soaked, then that area is considered to apart of the liquid storage volume that holds and stores the source liquid like the claim requires. Therefore Li continues to read on claim 20.
Regarding claim 19, examiner still disagrees with attorney because of similar reasons stated above for claim 20. In an unused state of Li ‘529, the porous material of 12a will be soaked and the area under 111a will begin to collect and store the tobacco liquid that will continue to drip. Additionally due to the small construction of apertures 112a, naturally the flow of liquid from 15a will be slowed since the entire volume of 16a will be flowing through the small apertures 112a. Therefore Li ‘529 continues to read on claim 19. In light of the above arguments, claims 1-24 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831